UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EXPERIENCE HENDRIX, L.L.C., et al.,

                                       Plaintiffs,                      17 Civ. 1927 (PAE)
                       -v-
                                                                              ORDER
 ANDREW PITSICALIS, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at the conference and default hearing held on

December 16, 2019, the Court hereby orders the following:

   •   Plaintiffs’ motion for default judgment against defendant Green Cures and Botanical

       Distribution, Inc., Dkt. 390, is granted. The Clerk of Court is respectfully directed to

       enter a default judgment as to liability against defendant Green Cures and Botanical

       Distribution, Inc. The Court will issue a separate order referring the case to a Magistrate

       Judge for a damages inquest as to this defendant;

   •   Plaintiffs’ motion for default judgment against defendant Carmen Cottone, Dkt. 390, is

       granted. The Clerk of Court is respectfully directed to enter a default judgment as to

       liability against defendant Carmen Cottone. The Court will issue a separate order

       referring the case to a Magistrate Judge for a damages inquest as to this defendant;

   •   In light of the permanent injunction as to defaulting defendant Purple Haze Properties,

       LLC and plaintiffs’ acquisition of this defendant in bankruptcy proceedings, the Court

       hereby dismisses defendant Purple Haze Properties, LLC on consent;
   •   In light of the permanent injunction as to defaulting defendant Rockin Artwork, LLC and

       plaintiffs’ acquisition of this defendant in bankruptcy proceedings, the Court hereby

       dismisses defendant Rockin Artwork, LLC on consent;

   •   Plaintiffs’ motion for default judgment against defendant Grassroots Clothing, LLC, Dkt.

       390, is held in abeyance. The Court will issue a separate order referring the parties to a

       Magistrate Judge for a settlement conference as to this defendant. The parties are

       instructed to contact the Magistrate Judge’s chambers by January 6, 2020 to schedule the

       conference on a mutually agreeable date;

   •   Defendant Grassroots Clothing, LLC is ordered to produce document discovery to

       plaintiffs by December 27, 2019;

   •   The motion of Thomas Osinski and Darmin Bachu to withdraw as counsel for defendant

       Leon Hendrix, Dkt. 353, is granted. The Court notes Mr. Osinski’s affidavit that he has

       served a copy of the Clerk’s order of default judgment as to liability, Dkt. 402, on

       Hendrix, Dkt 414. Mr. Osinski is directed to also serve Hendrix with a copy of the

       Court’s order that sets out its reasons for granting default judgment, Dkt. 400.



       SO ORDERED.



                                                         PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: December 17, 2019
       New York, New York




                                                2
